DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 09/24/2019.
Claims 1-2 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:

1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).

As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 
Step 2A:
In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
Claim 1:
An optimization design method for volumetric fracturing construction parameters of an infilled well of an unconventional oil and gas reservoir, comprising the following steps: 
Si, establishing a three-dimensional geological model with physical and geomechanical parameters, wherein layer information in the three-dimensional geological model should match a real formation layer, the physical parameters should include at least porosity, permeability, saturation and sedimentary facies, and the geomechanical parameters should include at least Young's modulus, Poisson's ratio, lithology, lithofacies and three-way geostress; 
identifying microscopic natural fracture parameters by rock core analysis, obtaining three-dimensional morphology and distribution of fractures around a well through the analysis of imaging logging data, obtaining the distribution of natural fractures in the reservoir through analysis of seismic interpretation results, and establishing a natural fracture network model finally through integration of rock core-logging-seismic data; 
S3, embedding the natural fracture network model into the three-dimensional geological model, and calculating based on hydraulic fracturing design and construction data to generate hydraulic fracturing complex fractures in a pre-production well; 
S4, embedding the hydraulic fracturing complex fractures in the pre-production well into the geological model with natural fractures, establishing a three-dimensional shale gas reservoir seepage model according to the three-dimensional geological model, and setting dynamic production parameter boundary conditions for each well; 
S5, inversing the three-dimensional geological model to obtain geometric characteristics of the reservoir, establishing a mesh model according to analysis needs, and then assigning related attributes to the geomechanical mesh model by using the geomechanical attribute parameters corrected in the geological model to establish a three-dimensional geomechanical model; 
S6, performing seepage-stress coupling dynamic calculation during shale gas reservoir exploitation on the basis of the shale gas reservoir seepage model and the geomechanical model by taking the dynamic production parameters of each well as boundary conditions, analyzing 100005 2010.2. 13CLAIMS evolution conditions of a reservoir dynamic geomechanical parameter field, and updating the relevant geomechanical parameters in the original geological model with a 
S7, on the basis of updating the complex fracture network geological model of the geomechanical parameters, establishing a numerical model for volumetric fracturing complex fractures in the infilled well in combination with volumetric fracturing design construction data of the infilled well; and 
S8, by changing different fracturing construction parameters in the numerical model for volumetric fracturing complex fractures in the infilled well, calculating to obtain different complex fracture distributions and configurations, analyzing the effects of different construction parameters on the volumetric fracturing transformation effect, and performing optimization design to obtain volumetric fracturing construction parameters of the infilled well by taking an optimal effective reservoir transformation volume as a goal.

The limitation of “establishing a three-dimensional geological model with physical and geomechanical parameters, wherein layer information in the three-dimensional geological model should match a real formation layer, the physical parameters should include at least porosity, permeability, saturation and sedimentary facies, and the geomechanical parameters should include at least Young's modulus, Poisson's ratio, lithology, lithofacies and three-way geostress” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III).
identifying microscopic natural fracture parameters by rock core analysis, obtaining three-dimensional morphology and distribution of fractures around a well through the analysis of imaging logging data, obtaining the distribution of natural fractures in the reservoir through analysis of seismic interpretation results, and establishing a natural fracture network model finally through integration of rock core-logging-seismic data” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)).
The limitation of “embedding the natural fracture network model into the three-dimensional geological model, and calculating based on hydraulic fracturing design and construction data to generate hydraulic fracturing complex fractures in a pre-production well” alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.
The limitation of “inversing the three-dimensional geological model to obtain geometric characteristics of the reservoir, establishing a mesh model according to analysis needs, and then assigning related attributes to the geomechanical mesh model by using the geomechanical attribute parameters corrected in the geological model to establish a three-dimensional geomechanical model” alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.
The limitation of “performing seepage-stress coupling dynamic calculation during shale gas reservoir exploitation on the basis of the shale gas reservoir seepage model and the geomechanical model by taking the dynamic production parameters of each well as boundary conditions, analyzing 100005 2010.2. 13CLAIMS evolution conditions of a reservoir dynamic geomechanical parameter ” alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.
The limitation of “on the basis of updating the complex fracture network geological model of the geomechanical parameters, establishing a numerical model for volumetric fracturing complex fractures in the infilled well in combination with volumetric fracturing design construction data of the infilled well” alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.
The limitation of “by changing different fracturing construction parameters in the numerical model for volumetric fracturing complex fractures in the infilled well, calculating to obtain different complex fracture distributions and configurations, analyzing the effects of different construction parameters on the volumetric fracturing transformation effect, and performing optimization design to obtain volumetric fracturing construction parameters of the infilled well by taking an optimal effective reservoir transformation volume as a goal” alone or in combination, under its broadest reasonable interpretation, is an abstract idea because it is directed to a mathematical concept.
Under step 2A prong two, the claim does not include additional elements that are sufficient to integrate into practical application more than the judicial exception. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of fracturing construction, but the claim does not provide any specific steps or 
Step 2B:
Under step 2B, Examiner must consider whether each claim limitation individually or as an ordered combination amount to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined extra-solution activity will require further analysis.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) The optimization design method for volumetric fracturing construction parameters of the infilled well of the unconventional oil and gas reservoir according to claim 1, wherein the dynamic geomechanical parameters and the current 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “establishing a mesh model according to analysis needs”. However, it is not clear how “needs” measured? Therefore, it is vague and indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,920,552 issued to Rodriguez-Herrera et al in view of US Publication No. 2018/0113086 issued to Oliver et al further in view of US Publication No. 2013/0297272 issued to Sung et al.

1. Rodriquez Herrera et al discloses an optimization design method for volumetric fracturing construction parameters of an infilled well of an unconventional oil and gas reservoir (See: Col. 12 lines 35-39, Simulators may have built-in unconventional hydraulic fracture models like UFM (or other unconventional fracture models) to take into account the rock geomechanics and interaction of natural fractures in predicting the complex fracture geometry), comprising the following steps:
 S1, establishing a three-dimensional geological model with physical and geomechanical parameters, wherein layer information in the three-dimensional geological model should match a real formation layer (See: Col. 16 lines 59-67, the simulation may be powered by a 3-dimenisonal finite element reservoir geomechanical simulator, the inputs for the simulation may include the original state of the reservoir and rock properties, hydraulic fracture geometry 
S2, identifying microscopic natural fracture parameters by rock core analysis, obtaining three-dimensional morphology and distribution of fractures around a well through the analysis of imaging logging data (See: Col. 16 lines 59-67, the simulation may be powered by a 3-dimenisonal finite element reservoir geomechanical simulator, the inputs for the simulation may include the original state of the reservoir and rock properties, hydraulic fracture geometry simulated by the fracture simulation models), obtaining the distribution of natural fractures in the reservoir through analysis of seismic interpretation results, and establishing a natural fracture network model finally through integration of rock core-logging-seismic data (See: Col. 5 lines 9-17, predicting the microseismic events which can then be utilizes to calibrate the geomechanical and geostatic model with characteristics of a discrete fracture network, reservoir parameters, such as the stimulated reservoir volumes (SRV) can be predicted prior to the real acquisition of microseismic data, SRV calculated from microseismic event distributions 
S3, embedding the natural fracture network model into the three-dimensional geological model (See: Col. 16 lines 59-67, the simulation may be powered by a 3-dimenisonal finite element reservoir geomechanical simulator, the inputs for the simulation may include the original state of the reservoir and rock properties, hydraulic fracture geometry simulated by the fracture simulation models), and calculating based on hydraulic fracturing design and construction data to generate hydraulic fracturing complex fractures in a pre-production well (See: Col. 5 lines 9-17, SRV calculated from microseismic event distributions may be used in the industry to establish correlation with the production for oil and gas reservoirs); 
S4, embedding the hydraulic fracturing complex fractures in the pre-production well into the geological model with natural fractures (See: Col. 13 lines 25-31, hydraulic fracture propagation in a naturally fractured reservoir process that can be modeled through a fracture model as UFM,…the interaction between the hydraulic fractures with the natural fractures may result in the generation of microseismic events), establishing a three-dimensional shale gas reservoir seepage model according to the three-dimensional geological model (See: Col. 16 lines 59-67, the simulation may be powered by a 3-dimenisonal finite element reservoir geomechanical simulator, the inputs for the simulation may include the original state of the reservoir and rock properties, hydraulic fracture geometry simulated by the fracture simulation models), and setting dynamic production parameter boundary conditions for each well (See: Col. 24 lines 52-56,the system of Equations 1-5, together with initial and boundary conditions, 
S5, establishing a mesh model according to analysis needs, and then assigning related attributes to the geomechanical mesh model by using the geomechanical attribute parameters corrected in the geological model to establish a three-dimensional geomechanical model (See: Col. 16 lines 59-67, the simulation powered by 3-dimensional finite element reservoir geomechanical simulators, the inputs for the simulation may include the original state of the reservoir and rock properties, hydraulic fracture geometry simulated by the fracture simulation models, location and mechanical properties of the natural fracture network and numerical grid with the description of the depletion pressure state at the desired time step; Col. 20 lines 9-12, meshes from the fracture simulator and the reservoir simulator may be combined such as grid lines can overlay); 
S6, performing seepage-stress coupling dynamic calculation during shale gas reservoir exploitation on the basis of the shale gas reservoir seepage model and the geomechanical model by taking the dynamic production parameters of each well as boundary conditions, analyzing 100005 2010.2. 13CLAIMS evolution conditions of a reservoir dynamic geomechanical parameter field, and updating the relevant geomechanical parameters in the original geological model with a complex fracture network according to the finally calculated current geomechanical parameter evolution results (See: Col. 16 lines 3-5, both the initial and new fractures and account for the time difference between treatments, the numerical simulation model may be able to handle the complex grid system; Col. 16 lines 59-67, the simulation powered by 3-dimensional finite element reservoir geomechanical simulators, the inputs for the simulation may include the 
S7, on the basis of updating the complex fracture network geological model of the geomechanical parameters, establishing a numerical model for volumetric fracturing complex fractures in the infilled well in combination with volumetric fracturing design construction data of the infilled well (See: Col. 17 lines 12-16, creating stress parameters such as a new stress magnitude and orientation on a structured grid, these parameters may be fed into fracture models in order to run refracture simulation and infill-well’s fracture simulations; Col. 16 lines 3-5, both the initial and new fractures and account for the time difference between treatments, the numerical simulation model may be able to handle the complex grid system; Col. 16 lines 59-67, the simulation powered by 3-dimensional finite element reservoir geomechanical simulators, the inputs for the simulation may include the original state of the reservoir and rock properties, hydraulic fracture geometry simulated by the fracture simulation models, location and mechanical properties of the natural fracture network and numerical grid with the description of the depletion pressure state at the desired time step); and 
S8, by changing different fracturing construction parameters in the numerical model for volumetric fracturing complex fractures in the infilled well, calculating to obtain different complex fracture distributions and configurations, analyzing the effects of different construction parameters on the volumetric fracturing transformation effect, and performing optimization design to obtain volumetric fracturing construction parameters of the infilled well 
Rodriquez Herrera et al does not specify but Oliver et al discloses inversing the three-dimensional geological model to obtain geometric characteristics of the reservoir (See: par [0014] creating the three dimensional model of the geological formation includes at least one of performing an elastic stochastic inversion to generate a plurality of elastic models and performing a petrophysical stochastic inversion to generate a plurality of petrophysical models to determine an uncertainty in the volumes).
It would have been obvious before the effective filing date to combine geological formation as taught by Oliver et al to fracture network of Rodriguez Herrera et al would be to reflect more accurately the increased rigidity that free silicon brings to the rock (Oliver et al, par [0047]).
Further, neither Rodriguez et al nor Oliver et al specify but Sung et al discloses facies and lithofacies (See: par [0038] 3-dimensional geo-cellular models of giant reservoir with facies 
It would have been obvious before the effective filing date to combine three-dimensional multi-modal core and geological modeling as taught by Sung et al to fracture network of Rodriguez Herrera et al would be to determine of petrophysical models of the reservoir based on core samples from wells in the reservoir and other field data regarding the reservoir (Sung et al, par [0003]).

2. Rodriquez Herrera et al discloses the optimization design method for volumetric fracturing construction parameters of the infilled well of the unconventional oil and gas reservoir according to claim 1, wherein the dynamic geomechanical parameters and the current geomechanical parameters each include pore pressure and geostress (See: Abstract, the reservoir parameters by coupling the hydraulic fracture network to the reservoir grid, generating integrated geomechanical parameters including estimated microseismic events based of the finite grid, and performing fracture operations and production operations based on the integrated geomechanical parameters; Col. 2 lines 65-67, finite element geomechanic reservoir simulator and a reservoir simulator to generate stress magnitude in the reservoir after hydraulic fracturing; Col. 14 lines 18-20, a zone set/structure grid includes Young’s modulus, Poisson ration, pore pressure, and in situ stresses, this grid is input into the fracture simulator of the fracture simulator to simulate hydraulic fracture network).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571 272 2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148